DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon et al. (KR 20200079856 A, hereafter Jeon, using machine translation).

	Regarding claim 1, Jeon teaches a display device, comprising: 
	a lower substrate (111) (Fig. 1, [0038]); 
	a plurality of pixel substrates (112) disposed on the lower substrate to be spaced apart from each other along a first direction and a second direction perpendicular to the first direction (Fig. 1, [0041], where there are second substrates 112 disposed on first substrate 111); 
	first connection lines (181) disposed between first neighboring pixel substrates of the plurality of pixel substrates, the first neighboring pixel substrates being disposed along the first direction (Fig. 2, [0051]-[0054], where the connection wiring 180 includes a first connection wiring 181); 
	second connection lines (182) disposed between second neighboring pixel substrates of the plurality of pixel substrates, the second neighboring pixel substrates being disposed along the second direction (Fig. 2, [0051]-[0054], where the connection wiring 180 includes a second connection wiring 182); and 
	a touch electrode disposed in an area adjacent to areas in which the first connection lines and the second connection lines are disposed, the area being among spaces between the plurality of pixel substrates (Fig. 1, 3, and 4, [0068]-[0070], where there is a touch panel 200 disposed just above the first and second connection lines, the touch panel being disposed also above areas between the plurality of pixel substrates).

	Regarding claim 12, Jeon teaches the display device of claim 1, wherein the touch electrode is disposed on the lower substrate (Figs. 2 and 3, where the touch panel 200 is on the lower substrate 110 by way of the adhesive layer 119 and other intervening layers).

Allowable Subject Matter

Claims 2-11, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
The feature, as found in claim 15, of a display device “wherein a scan signal is sequentially applied to each of the plurality of first connection lines (181) in a display period, wherein a touch driving signal is sequentially applied to a group of the plurality of first connection lines in a touch period, 51wherein the touch driving signal is a signal obtained by a sum of a plurality of scan signals (Fig. 3)” is not found in the prior art along with the rest of the limitations of claim 15.
The feature, as found in claim 19, of a display device comprising “comprising: a lower substrate having a first touch electrode disposed thereon; a middle substrate having: first areas having a plurality of pixel substrates, each of the pixel substrates having: light emitting elements disposed thereon; and 52driving elements disposed thereon, the driving elements being for driving the light emitting elements; and second areas disposed between the plurality of pixel substrates; and an upper substrate having a plurality of second touch electrodes disposed on a surface thereof, the surface facing the lower substrate” is not found in the prior art along with the rest of the limitations of claim 19.
The closest in the art are Jeon (KR 20200079856 A) and Li (US 20190278455 A1).
Jeon teaches a display device comprising a plurality of connection lines connecting pixel substrates (Figs. 1 and 2, [0041]-[0054]), but does not teach that the touch driving signals are a sum of the plurality of scan signals or the placement of pixel substrates between first and second touch electrodes.
Li teaches a display device including touch electrodes disposed between pixel electrodes (Figs. 1 and 2), but does not teach the required disposition of signals or the placement of pixel substrates between first and second touch electrodes.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER D MCLOONE/Primary Examiner, Art Unit 2692